Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claims 19-21, 23-34, 37, and 38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 has been amended to recite “a block copolymer based on acrylate, styrene and acrylonitrile and which is made by a process that avoids the formation of core/shell particles”. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. MPEP 2173.05(i). The limitation at issue is not found within the specification as originally filed. The only mention of acrylic polymers made by a process that avoids the formation of core/shell particles is found within ¶ 28, which recites “Other suitable acrylic polymers have been described in EP 583926 describing acrylic thermoplastic elastomers exhibiting good weathering, good colorability, and a useful balance of tensile and elongation properties when molded into articles. The process described in this document avoids the formation of core/shell particles”. The EP document is not incorporated by reference. Even if it was, a review of the EP document (cited in the IDS received 1/14/2019) reveals that the EP document fails to describe block copolymers based on acrylate, styrene, and acrylonitrile. Accordingly, the limitation at issue does not comply with the written description requirement. 
As claims 20, 21, 23-34 depend from claim 19, they are rejected for the same issue discussed above. 
Claim 37 recites “a thermoplastic acrylic polymer (IIb) which has a value of melt flow index (ASTM D1238, 175°C/2.16 kg) higher than 0.25 g/10 min and/or a glass transition temperature, Tg, lower than 100°C, and which is based on acrylate, styrene and acrylonitrile and which has a specific gravity of 1.10, a hardness of 50 Shore A, and a Tg of -19 °C”. Applicant relies on the specific species “Sunigum P2100” described within the specification for support and submits technical datasheets showing Sunigum P2100 possesses the specific gravity, hardness, and Tg characteristics claimed. However, the claim refers generically to “acrylic polymer based on acrylate, styrene and acrylonitrile” whereas the specification uses the more limited language “block copolymer of acrylate, styrene and acrylonitrile, commercially available as Sunigum P2100” (¶ 27). Written support is not found for polymers beyond the block copolymer architecture (e.g. linear, alternating) or for polymers that possess monomers beyond acrylate, styrene, and acrylonitrile (e.g. vinyl chlorides, vinyl sulfoxides, butadienes) that possess the characteristics claimed. Accordingly, claim 37 fails to comply with the written description requirement. 
Claim 38 has been amended to recite “wherein the thermoplastic acrylic polymer (IIb) is an acrylate terpolymer with CAS number 25852-38-4”. The limitation at issue is not found within the specification as originally filed. Applicant appear to rely solely on a submitted technical datasheet with respect to Sunigum P2100. However, the associated CAS number is generally associated with butyl acrylate-acrylonitrile-methyl methacrylate-styrene copolymers (see CAS; attached). Such polymers may have a wide range of varying structure (e.g. linear, branched, crosslinked) and morphology (e.g. core/shell, island/sea, homogenous). There is insufficient evidence of record that the single disclosed species of Sunigum P2100 is representative of the CAS number being claimed. For these reasons, it is concluded claim 38 fails to comply with the written description requirement. 
Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 requires an acrylic polymer (IIb) that may have a glass transition temperature lower than 100 degrees Celsius and requires a Tg of -19 degrees C. The claim is considered indefinite because the claim simultaneously indicates a glass transition temperature below 100 degrees Celsius is optional (see “and/or”) and requires a glass transition that is below 100 degrees Celsius (see Tg of -19 degrees C). The scope of the claim is therefore unclear. 
Claim 38 recites “wherein the thermoplastic acrylic polymer (IIb) is an acrylate terpolymer with CAS number 25852-38-4. However, as evidenced by CAS, 25852-38-4 is associated with butyl acrylate-acrylonitrile-methyl methacrylate-styrene copolymers, which are not terpolymers. Accordingly, the scope of the claim is unclear.
Further with respect to claim 38, claim 38 attempts to use a CAS number as means to identify a specific polymer. However, as evidenced by EPA (attached), identical compounds may have different CAS numbers and compounds are commonly mis-assigned. Further, the EPA document indicates under certain circumstances CAS numbers may be deleted. The language of the claim also raises the issue as to whether or not butyl acrylate-acrylonitrile-methyl methacrylate-styrene copolymers not assigned to a CAS number by a manufacturer or classified under a different CAS number by the Chemical Abstracts Service would be or not be within the scope of the claim. Finally, the claim scope would appear to be under the direct control of the Chemical Abstracts Service since they have the authority to delete/reassign CAS numbers. For these reasons, it is concluded claim 38 is indefinite. 
Claim Rejections - 35 USC § 103
Claims 19-21 and 23-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuro (JP2008-189862A) in view of Cygan (US 2010/0267867 A1) as evidenced by Tetsuo (JP2001-199348A) and PolymerDatabase (Tg Table). As the cited Katsuro and Tetsuo publications are in a non-English language, machine-translated versions of the applications will be cited to. As the cited Ide publication is in a non-English language, a machine-translated version of the applications will be cited to.
Regarding Claims 19-21, 25, 26, 28, 31, Katsuro teaches polyhydroxyalkanoate compositions (Abstract) and discloses an embodiment in Example 2 comprising 75.2 wt% of 2-hydroxybutyrate/3-hydroxyvalerate copolymer, 3.8 wt% of talc (reading on mineral filler), 18.8 wt% of thermoplastic polyurethane resin, and 2.2 wt% of acrylic polymer (¶ 49). Example 2 comprises 0 wt% of poly(3-hydroxybutyrate) homopolymer, 0 wt% of plasticizers, and 0 wt% of additives. The sum of polyhydroxyalkanoate copolymer and thermoplastic polyurethane/acrylic polymer is 96.2 wt%. The disclosed concentrations lie within the claimed ranges. 
With regards to the thermoplastic polyurethane, Katsuro teaches the polyurethanes used are block copolymers of hard segments and soft segments (¶ 16). Example 2 utilizes Miractran E190 (¶ 49) which is a polyurethane derived from aromatic polyisocyanate (MDI) and adipate polyester having a Shore D hardness of 45 as evidenced by Tetsuo (¶ 41). The aromatic “blocks” are seen to be hard segments and the adipate “blocks” are seen to be soft segments. 
Katsuro teaches acrylate/styrene/acrylonitrile polymers (¶ 19-20), but differs from the subject matter claimed in that the particular (IIb) block copolymer is not described. Cygan teaches the use of acrylic copolymers within biodegradable polymers such as hydroxyalkanoate polymers (Abstract; ¶ 19-20). Cygan teaches the acrylic polymers improve melt strength, extensibility, and elasticity (¶ 8). It would have been obvious to one of ordinary skill in the art to utilize the acrylic additives of Cygan within the compositions of Katsuro because doing so would give improved melt strength, extensibility, and elasticity as taught by Cygan. 
Cygan teaches the polymers can have various architectures including block copolymers (¶ 22). Cygan does not indicate the acrylic polymers are of a core/shell architecture. Cygan teaches a preference for polymers that comprise 10-75 wt% methyl methacrylate (Tg = 105 C), 10-50 wt% of butyl acrylate (Tg = -53 C), 0-50 wt% butyl methacrylate (Tg = 20 C), and 0-80 wt% of styrene (Tg = 100 C) (¶ 25; Tg values as evidenced by PolymerDatabase). While not including acrylonitrile, Cygan indicates up to 40 wt% of acrylonitrile (Tg = 109 C) can be included (¶ 23). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize acrylate-styrene-acrylonitrile in the concentrations specified by Cygan to predictably afford acrylic polymers suitable for improving melt strength, extensibility, and elasticity as taught by Cygan. Given the concentration ranges and Tg values above, Cygan is seen to suggest polymers possessing overlapping Tg values as calculated by the Fox equation. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Cygan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Cygan. See MPEP 2123.
With regards to the claimed properties, it is noted the instant specification uses the same or substantially similar materials (2-hydroxybutyrate/3-hydroxyvalerate copolymer and adipate based polyurethane) in roughly the same proportions (Katsuro teaches 72.5 wt% copolymer and 18.1 wt% polyurethane; In the instant specification, Entry 4 has 70/30 wt%, Entry 14 has 63/21 wt%, and Entry 8 has 60/20 wt%). In each of these cases, the elongation, charpy impact strength, and flexural modulus greatly exceeds what is claimed. Since Katsuro describes compositions with substantially the same hydroxyalkanoate and polyurethane polymers in substantially the same proportions, it is concluded that such characteristics are necessarily present in the absence of the evidence to the contrary. 
Regarding Claim 23, Example 2 of Katsuro utilizes Miractran E190 (¶ 54) which is a polyurethane derived from aromatic diisocyanate (MDI) and adipate polyester having a Shore D hardness of 45 as evidenced by Tetsuo (¶ 41). Though Tetsuo does not disclose whether the adipate is saturated, considering all polyesters are either saturated or unsaturated one of ordinary skill would at once envisage saturated polyesters. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
Regarding Claim 24, Katsuro teaches 0.1-30 pbw of acrylic polymer is used per 100 pbw of hydroxyalkanoate polymer (¶ 22) and 1-100 pbw of thermoplastic polyurethane per 100 pbw of hydroxyalkanoate polymer (¶ 17). Accordingly, Katsuro implies TPU:acrylic polymer ratios that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Katsuro suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Katsuro. See MPEP 2123.
Regarding Claims 27, 32, and 33, it is noted the limitations of the claim only limit the claimed component (IV) of claim 19, of which the claims depend on. Since component (IV) of claim 19 is optional, the further limitations regarding optional component component (IV) of claim 19 is seen to be met because the claims at issue do not explicitly require such a component to be present. 
Regarding Claims 29, 30, and 34, Katsuro teaches articles such as trays (¶ 29-30). Since Example 2 comprises 72.5 wt% of polyhydroxyalkanoate copolymer, it has greater than 40 wt% or 20 wt% of “non-fossil carbon”. Katsuro teaches creating articles via various molding processes common for creating thermoplastic articles. See for instance extrusion, injection, inflation, blow, and press-molding at ¶ 29. 
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. 
The rejections pertaining to Yukioka/Aoyama are withdrawn in view of Applicant’s amendment. Specifically, Yukioka requires the use of core-shell type acrylic polymers. Applicant’s remaining arguments with respect to these references are therefore moot. 
The rejections of Ide are also withdrawn in view of Applicant’s amendment. Specifically, claim 19 now requires that the acrylic polymer be block copolymers whereas Ide describes preparing latexes (A) and (B) and subsequently coagulating the mixtures (see pages 11-12). Applicant’s arguments with respect to Ide are therefore also moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764